           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      REDAPT INC.,
                                                             CASE NO. 2:20-cv-00862-JRC
11                             Plaintiff,
                                                             ORDER GRANTING MOTION
12              v.                                           FOR TEMPORARY RESTRAINING
                                                             ORDER
13      PETER PARKER,

14                             Defendant.

15

16          Plaintiff Redapt, Inc. (“Redapt”), a technology services business, brings suit against

17   defendant Peter Parker (“Parker”), a former employee, under federal law for allegedly copying

18   Redapt’s customer relations management (“CRM”) database without authorization before Parker

19   resigned his employment with Redapt.

20          Before the Court is Redapt’s motion for a temporary restraining order (“TRO”) against

21   Parker on the basis that Parker intends to disclose Redapt’s CRM database to a competitor in

22   direct violation of a non-disclosure agreement in Parker’s employment contract. Among other

23

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 1
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 2 of 14



 1   things, Redapt seeks an order restraining Parker from using or disclosing this confidential

 2   information.

 3          The Court grants the TRO with the revisions set forth in this Order. Parker is enjoined

 4   from using or disclosing confidential information belonging to Redapt, as discussed herein, and

 5   shall preserve all documents, devices, and materials relevant to the allegations in the Complaint.

 6   The Order also applies to Parker’s agents, servants, employee, attorneys, and other persons who

 7   may be in active concert or participating with him in relation to the subject matter of this Order

 8   and who receive actual notice of this order. The TRO will expire fourteen days from the date

 9   that this Order is entered. Parker is further ordered to show cause why a preliminary injunction

10   should not issue. A hearing on the request for a preliminary injunction is set for March 22, 2020.

11

12                                            BACKGROUND

13          I. Underlying Events 1

14          According to Brent Malmstrom (Redapt’s Chief Financial Officer and Chief Operating

15   Officer), in 2018, Redapt, which specializes in providing resources to build data center

16   infrastructure and in implementing cloud computing solutions, purchased assets of another

17   cloud-based service provider in order to expand Redapt’s business. Dkt. 5, at 1–2. This included

18   purchase of the CRM database, which, by 2020, contained “eight years of highly valuable, highly

19   confidential trade secret information regarding Redapt’s customers and projects”—information

20   valued at tens of millions of dollars. Dkt. 5, at 2.

21

22

23
            1
             The account of events in this subsection is taken from affidavits and documents
24   provided in support of Redapt’s request for a TRO.

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 2
            Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 3 of 14



 1           Parker and three majority owners of the purchased company began working for Redapt.

 2   Dkt. 5, at 2. Parker lead the “cloud-based services technical team providing cloud-based services

 3   to Redapt’s clients” and was “one of a few Redapt employees who had administrative rights to

 4   the CRM database.” Dkt. 5, at 3. As such, he executed an agreement with Redapt not to disclose

 5   their confidential information during or after employment and not to work for Redapt

 6   competitors or solicit Redapt customers after employment. Dkt. 5, at 3–4; see also Dkt. 5-2, at

 7   1–2.

 8           In April 2020, Redapt terminated the former majority owners and on May 12, Parker sent

 9   Malmstrom and Redapt’s owners a “strongly worded email” that “acknowledged his intent and

10   desire to end his relationship with Redapt.” Dkt. 5, at 4; see also Dkt. 5-3, at 1. Malmstrom

11   states that he later learned that at the time, Parker was meeting with a competitor of Redapt—a

12   competitor who had previously hired a former Redapt employee. Dkt. 5, at 5–6. Malmstrom

13   scheduled a May 20 meeting with Parker, at which Parker resigned. Dkt. 5, at 5–6.

14           Redapt’s IT manager, Jason Morgan, then learned that on May 17, Parker had accessed

15   the CRM database and downloaded a copy without returning the copy and with the audit

16   function of the database disabled, meaning that detection of the activities was prevented. Dkt. 5,

17   at 5; Dkt. 6, at 2. According to Morgan, “[a] copy of the database had clearly been exported

18   from Redapt’s systems.” Dkt. 6, at 2. According to Redapt’s attorney Marcia Ellsworth, Parker

19   later provided conflicting accounts of why he had downloaded and copied the CRM database and

20   provided no explanation of why the audit feature was disabled. Dkt. 5, at 6–7; Dkt. 6, at 3; Dkt.

21   7-3, at 1.

22           Attorney Ellsworth then requested that Parker turn over his computer for imaging by

23   Redapt’s expert, which Parker refused to do under circumstances acceptable to Redapt. Dkt. 7,

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 3
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 4 of 14



 1   at 2. Specifically, Parker requested that a neutral third-party expert inspect the computer and that

 2   Redapt provide a list in advance of specific items to be searched for based on the agreement of

 3   the parties. Dkt. 7-7. On June 5, 2020, Malmstrom learned that Parker had scheduled another

 4   meeting with the competitor, and Redapt sent a cease and desist letter. Dkt. 5, at 7.

 5          II. Complaint and TRO

 6          On the same day, June 5, 2020, Redapt brought suit in this Court against Parker, seeking

 7   injunctive relief and damages. See Dkt. 1. Redapt alleges violation of the federal Defend Trade

 8   Secrets Act (“DTSA”), 18 U.S.C. § 1836, as well as state law claims for misappropriation of

 9   confidential information (ch. 19.108 RCW), breach of duty of loyalty and confidential

10   relationship, conversion, and breach of contract. See generally Dkt. 1.

11          On June 9, 2020, Redapt filed a motion for a TRO. See Dkt. 4. Redapt’s counsel has

12   since filed an affidavit explaining the efforts that Redapt has made to provide notice of the TRO

13   to Parker. First, Redapt’s counsel emailed notice of the TRO to an attorney who he believed

14   represented Parker. See Dkt. 13, at 2. She informed Redapt that she was no longer representing

15   Parker. See Dkt. 13, at 2. That same day, June 9, 2020, Redapt’s counsel sent the TRO motion

16   directly to Parker’s email address. Dkt. 13, at 2. The next day, Redapt’s counsel arranged for a

17   process server to serve Parker at his home, but, despite making two attempts, the process server

18   was unable to serve Parker. Dkt. 13, at 2–3.

19          By referral from this Court, Magistrate Judge J. Richard Creatura held a telephonic

20   hearing in this matter on June 11, 2010, in which Redapt’s counsel participated. Dkt. 16. At the

21   hearing, Redapt’s counsel cited the unsuccessful efforts to serve Parker with the TRO and

22   indicated that Redapt now seeks entry of an ex parte TRO as authorized by Federal Rule of Civil

23   Procedure 65(b).

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 4
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 5 of 14



 1           III. TRO Relief Requested and Supporting Documents

 2           In the Motion for TRO, Redapt requests that Parker be enjoined from disclosing or using

 3   Redapt’s “confidential information and trade secrets” and that Parker be required to—

 4           immediately deliver to [Redapt’s] counsel or to the Court, or to make available for
             pickup, as the Court may deem appropriate, the work computer or other electronic
 5           device used to access Redapt’s database and to communicate with Redapt’s former
             employees and competitors . . . as well as all of Parker’s external storage devices,
 6           handheld devices, together with access passwords for each such device, if
             protected, to allow such devices to be imaged by third party expert witness Allison
 7           Goodman of eDiscovery, Inc. (“eDiscovery”) to preserve evidence, to determine
             whether Parker has further distributed Redapt’s confidential information and trade
 8           secrets, to identify appropriate third parties to be brought into this action, and to
             avoid further use and disclosure of such information, and requiring such computers
 9           to be returned to Parker within 1 business day thereafter, scrubbed of Redapt’s
             confidential information and data
10   Dkt. 5, at 2–3.

11           Redapt further requests that Parker and non-parties to this action be required to preserve

12   evidence and that Parker be required to show cause why a preliminary injunction should not

13   issue. Dkt. 5, at 3.

14           In support of its motion, Redapt has provided declarations from Malmstrom (the Chief

15   Financial Officer and Chief Operating Officer of Redapt), Jason Morgan (the Redapt IT

16   director), Marcia Ellsworth (a Redapt attorney), and Allison Goodman, Redapt’s imaging expert.

17   See Dkts. 5–9.

18                                             DISCUSSION

19           I. TRO Procedure

20           The Court by local rule disfavors TROs without notice and an opportunity to be heard by

21   the adverse party. See Local Civil Rule (“LCR”) 65(b)(1). Nonetheless, an ex parte TRO may

22   be issued—without waiting for a response from the opposing party—if the conditions set forth in

23   Federal Rule of Civil Procedure 65(b) are satisfied. Those conditions are that “specific facts in

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 5
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 6 of 14



 1   an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss or

 2   damage will result to the movant before the adverse party can be heard in opposition; and . . . the

 3   movant’s attorney certifies in writing any efforts made to give notice and the reasons why it

 4   should not be required.” Fed. R. Civ. P. 65(b)(1).

 5          Here, Redapt has presented persuasive evidence that irreparable injury will occur before a

 6   chance for an opposition because Parker copied their confidential information before terminating

 7   his employment with Redapt, then scheduled a meeting with top executives of Redapt’s

 8   competitor for June 5. See Dkt. 5, at 8 (Malmstrom declaration). Thus, there is reason to believe

 9   that Parker has already or will imminently transfer the CRM database to Redapt’s competitors, in

10   violation of the terms of his employment agreement. Dkt. 5, at 8. Moreover, the evidence shows

11   that Parker has “computer expertise” and has lied about his reasons for copying the database, so

12   that he may destroy data, unless the Court enters a restraining order. Dkt. 5, at 8.

13          Redapt’s attorney has also certified in writing efforts made to give notice. See Dkts. 9,

14   11, 13, 14. At the hearing before Magistrate Judge Creatura, Redapt’s counsel made clear that it

15   believes that Parker is avoiding service, since despite failing to respond to the email, there is

16   evidence that Parker has accessed the internet in the last few days. See also Dkt. 14.

17          The Court finds that Redapt has adequately shown that ex parte consideration of the

18   motion for TRO is appropriate, without waiting for Parker to file an opposition.

19          II. TRO Legal Standards

20          “A plaintiff seeking a TRO in federal court must meet the standards for issuing a

21   preliminary injunction.” Navigant Consulting, Inc. v. Milliman, Inc., No. C18-1154JLR, 2018

22   WL 3751983, at *3 (W.D. Wash. Aug. 8, 2018) (citing Stuhlbarg Int’l Sales Co. v. John D.

23   Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)). A plaintiff seeking a preliminary

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 6
              Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 7 of 14



 1   injunction must establish (1) a likelihood of success on the merits, (2) a likelihood of suffering

 2   irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in the

 3   plaintiff’s favor, and (4) that an injunction is in the public interest. Winter v. Nat’l Res. Def.

 4   Council, 555 U.S. 7, 20 (2008). The balance of equities and public interests factors merge when

 5   the Government is a party. See Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir.

 6   2014).

 7            A plaintiff may also obtain a preliminary injunction by showing “serious questions going

 8   to the merits were raised” (a lesser standard than a likelihood of success) and that “the balance of

 9   hardships tips sharply in [plaintiff’s] favor,” if the other elements of the Winter test are met.

10   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131, 1135 (2011) (internal quotation

11   omitted and emphasis added). However, a preliminary injunction always requires more than a

12   mere possibility of irreparable harm because a preliminary injunction is “an extraordinary

13   remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

14   relief.” Winter, 555 U.S. at 22.

15            III. TRO Analysis

16                   A. Likelihood of Success on the Merits

17            Redapt asserts a likelihood of success on the merits of its claims of violation of the

18   DTSA, violation of state law protecting trade secrets, and breach of contract. Dkt. 4, at 12–16.

19            The DTSA creates a private cause of action in federal court for trade secret

20   misappropriation. See 18 U.S.C. § 1836(b)(1). The trade secret must be “related to a product or

21   service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

22   The DTSA is violated if, among other things, someone “with intent to convert a trade secret” “to

23   the economic benefit of anyone other than the owner thereof, and intending or knowing that the

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 7
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 8 of 14



 1   offense will, injure any owner of that trade secret, knowingly” “without authorization copies,

 2   duplicates, sketches, draws, photographs, downloads, uploads, alters, destroys, photocopies,

 3   replicates, transmits, delivers, sends, mails, communicates, or conveys such information[.]” 18

 4   U.S.C.A. § 1832(a)(2).

 5          Similarly, under Washington state law, a trade secret is “misappropriated” if it is acquired

 6   “by a person who knows or has reason to know that the trade secret was acquired by improper

 7   means.” RCW 19.108.010(2). Improper means “includes theft.” RCW 19.108.010(1). “The

 8   Washington Supreme Court has held that customer contact information, whether retained only in

 9   an employee’s memory or in a compilation of notes or business cards, can constitute a trade

10   secret.” Pac. Aerospace & Elecs., Inc. v. Taylor, 295 F. Supp. 2d 1188, 1200 (E.D. Wash. 2003)

11   (citing Nowogroski Ins., Inc. v. Rucker, 137 Wn.2d 427, 437, 440 (1999)).

12          Here, Redapt has provided affidavits and evidence in support of its motion from which it

13   appears that Parker accessed and copied the CRM with an illicit motive, intending to use the

14   CRM, which is valuable, to his own ends; that such would be harmful to Redapt’s business; and

15   that the CRM pertains to interstate services. “Customer information such as sales history and

16   customer needs and preferences constitute trade secrets.” Henry Schein, Inc. v. Cook, 191 F.

17   Supp. 3d 1072, 1077 (N.D. Cal. 2016) (citing MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d

18   511, 521 (9th Cir. 1993)). Moreover, Redapt has provided evidence from which it could be

19   determined that Parker stole the customer database in violation of the Washington law against

20   trade secret misappropriation. The timing of Parker’s actions, including setting up meetings with

21   Redapt’s competitor, is strong circumstantial evidence that Parker copied the CRM database with

22   the intent to offer confidential information to Redapt’s competitors. It should also be noted that

23   Redapt has provided evidence that it has already lost at least one employee to the competitor

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 8
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 9 of 14



 1   with whom Parker was meeting and that Redapt has sent a cease-and-desist letter to the

 2   competitor to stop recruiting former Redapt employees who have restrictive covenants in their

 3   employment agreements. See Dkt. 5, at 5–6.

 4          Redapt has also provided a contract signed by Parker in which he agreed not to “at any

 5   time directly or indirectly . . . during the term of this Agreement or after termination of this

 6   Agreement for any reason . . . use Confidential Information [including customer lists] of the

 7   Company . . . for Employee’s own benefit or that of any other person or entity; or . . . disclose

 8   Confidential Information of the Company or any Affiliated Entity to any person or entity without

 9   the express prior written consent of the Company.” Dkt. 5-2, at 1–2. This supports Redapt’s

10   claim that Parker’s attempts to share the CRM database would breach his contract with Redapt.

11          Based on the evidence submitted by Redapt in support of its TRO, therefore, the Court

12   finds that there is a likelihood of success on the merits. Accord Henry Schein, Inc., 191 F. Supp.

13   3d at 1077 (“Plaintiff has alleged that Defendant e-mailed and downloaded, to her personal

14   devices, confidential information from HSI before leaving her employment to work at a

15   competitor. It has also provided copies of a Confidential and Non-Solicitation Agreement and a

16   Letter Agreement with provisions for confidentiality and non-solicitation, both of which appear

17   to be signed by Cook. . . . In light of these contentions, the Court concludes that Plaintiff is

18   likely to succeed on the merits.”); see also Navigant Consulting, Inc., 2018 WL 3751983, at *4.

19                  B. Likelihood of Irreparable Harm in the Absence of Injunctive Relief

20          Redapt asserts that it faces a likelihood of irreparable harm from Parker’s possession of

21   its proprietary information since there is a likelihood that Parker will use that information,

22   including providing it to a competitor, which will result in “losing clients, profit margin, revenue,

23

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 9
          Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 10 of 14



 1   and Parker’s (and likely [the competitor’s]) unlawful possession of Redapt’s proprietary

 2   information.” Dkt. 4, at 16.

 3          “‘[E]vidence of threatened loss of prospective customers or goodwill certainly supports a

 4   finding of the possibility of irreparable harm.’” Henry Schein, Inc., 191 F. Supp. 3d at 1077

 5   (quoting Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001)).

 6   Such harms would also be irreparable: the proverbial cat is out of the bag once Parker gives the

 7   proprietary customer information to a competitor, an event that is not unlikely to happen before

 8   Parker can be heard in opposition. Accord Schein, 191 F. Supp. 3d at 1077.

 9                  C. The Balance of the Equities Tips in Redapt’s Favor

10          Redapt asserts that the balance of the equities factor favors it because “Redapt seeks to

11   protect its proprietary business information, whereas Parker will suffer no harm or prejudice

12   from preserving the status quo ante [and] from the examination of his computer.” Dkt. 4, at 16.

13   The Court agrees that there is no harm that will occur from preventing Parker from distributing

14   or possessing the CRM database or destroying evidence material to this matter in the brief period

15   covered by the TRO. See also Henry Schein, Inc., 191 F. Supp. 3d at 1077 (Finding that no

16   undue hardship occurs where a party is enjoined from engaging in improper activities); Navigant

17   Consulting, Inc., 2018 WL 3751983, at *4 (“Navigant seeks to protect its proprietary business

18   information, whereas Defendants will suffer minimal prejudice from preserving the status quo.”).

19   “[T]he Ninth Circuit has often compressed this analysis into a single continuum where the

20   required showing of merit varies inversely with the showing of irreparable harm.” Amazon.com,

21   Inc. v. Moyer, No. C19-1176 RSM, 2019 WL 5455724, at *4 (W.D. Wash. Oct. 24, 2019) (citing

22   Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 874 (9th Cir. 2000)).

23

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 10
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 11 of 14



 1                  D. Public Interest

 2          Redapt argues that preventing theft of trade secrets is in the public interest. Dkt. 4, at 17.

 3   The Court agrees: “the public interest is served when defendant is asked to do no more than

 4   abide by trade laws and the obligations of contractual agreements signed with her employer.

 5   Public interest is also served by enabling the protection of trade secrets.” Henry Schein, Inc.,

 6   191 F. Supp. 3d at 1078 (citing Bank of Am., N.A. v. Lee, No. CV 08–5546 CAS(JWJX), 2008

 7   WL 4351348, at *7 (C.D. Cal. Sept. 22, 2008)).

 8          In sum, the Court finds that each of the TRO factors weighs in favor of granting a TRO

 9   preventing Parker from disclosing or using the CRM database.

10          Redapt also seeks to have Parker ordered to deliver his computer and devices to the Court

11   or to Redapt’s counsel for imaging. In response to questioning at the ex parte hearing by

12   Magistrate Judge J. Richard Creatura, Redapt’s counsel represented that he is unaware of

13   authority supporting that such directives would be appropriate in a TRO. See Email from Mike

14   Callan to Deputy Clerk Kelly Miller (June 11, 2020, at 3:01 p.m. P.S.T.) (on file with the Court).

15   Indeed, courts have found to the contrary. In a published ruling, the Northern District of

16   California refused to order that defendant provide “a ‘clone’ or ‘mirror image’ of data in [her]

17   personal e-mail accounts, her personal iPad, iPhone, computers, other mobile devices, and any

18   other computer storage drives,” finding that such was inappropriate in a TRO without first

19   providing defendant “an opportunity to respond to [p]laintiff’s contentions.” Henry Schein, Inc.,

20   191 F. Supp. 3d at 1078. As the Court reasoned in that matter, Parker is already obligated “to

21   avoid altering, damaging, or destroying any evidence, electronic or otherwise, that is related to

22   this litigation” and may face penalties such as sanctions for doing so. Id. Therefore, the Court

23   declines to order Parker to turn over devices at this juncture.

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 11
           Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 12 of 14



 1          In addition, Redapt seeks to have third parties—namely former Redapt employees Matt

 2   O’Donnell, Brian O’Donnell, Brandon Gross, and Hannah de Regt—ordered to preserve all

 3   evidence pertaining to this matter. Redapt has provided the Court with no authority that a

 4   temporary restraining order may bind named persons who are not parties to the action. However,

 5   the applicable rule specifically provides that the TRO may apply to those who have actual notice

 6   by personal service or otherwise and who are a party’s officer, agent, servant, employee, or

 7   attorney or are acting in “active concert or participation with” a party. See Fed. R. Civ. P.

 8   65(d)(2). Therefore, this TRO is binding on any such person who has or may have access to the

 9   information, devices, or materials that are the subject of this order and who received actual

10   notice of this Order.

11          To the extent that Redapt seeks to have an order requiring preservation of evidence, the

12   Court further orders that Parker and any person described under Fed. R. Civ. P. 65(d) preserve

13   documents, data, and other materials related to this case and not alter, destroy, or dispose of

14   evidence or materials related to this case, in accordance with Fed. R. Civ. P. 26(a) and 37(e).

15   Accord Henry Schein, Inc., 191 F. Supp. 3d at 1078.

16          IV. No Bond Required

17          Finally, the Court considers whether to require Redapt to pay a bond. See Fed. R. Civ. P.

18   65(c). Generally, courts may grant a TRO “only if the movant gives security in an amount that

19   the court considers proper to pay the costs and damages sustained by any party found to have

20   been wrongfully . . . restrained.” Fed. R. Civ. P. 65(c). A district court “may dispense with the

21   filing of a bond when it concludes there is no realistic likelihood of harm to the defendant from

22   enjoining his or her conduct.” Navigant Consulting, Inc., 2018 WL 3751983, at *4.

23

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 12
          Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 13 of 14



 1          Here, enjoining Parker from disseminating information that he should not have does not

 2   cause a realistic likelihood of harm in the next 14 days, and therefore no bond is required at this

 3   time. This ruling is entered without prejudice, should Parker wish to address the requirement of

 4   a bond, once Parker has appeared and responded.

 5                                            CONCLUSION

 6          For the foregoing reasons and subject to the following revisions, the court GRANTS

 7   Redapt’s motion for a TRO. See Dkt. 4.

 8          (1)   Parker shall not disclose or use Redapt’s CRM database or any other

 9          confidential information and trade secrets in any way;

10          (2) Parker is ordered to preserve all evidence relevant to the allegations in the

11          Complaint, wherever located, including, but not limited to, his mobile phone, text

12          messages, social media messages, and email until further ordered. Parker shall

13          preserve documents, data, and other materials related to this case and shall not alter,

14          destroy, or dispose of materials related to this case, in accordance with Federal Rule

15          of Civil Procedure 26(a) and 37(e).

16          (3) Pursuant to Federal Rule of Civil Procedure 65(d)(2), this Order is binding on

17          those persons who receive actual notice of this Order, if those persons are an officer,

18          agent, servant, employee, or attorney of Parker or if they are acting in active concert

19          or participation with Parker.

20          (4) Parker shall file pleadings showing cause, if any he may have, why he should

21          not be preliminarily enjoined from possessing, disclosing, or using Redapt’s

22          confidential information and trade secrets.

23

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 13
          Case 2:20-cv-00862-JLR-JRC Document 17 Filed 06/11/20 Page 14 of 14



 1          (5) The request for preliminary injunction is set for hearing on June 22, 2020.

 2          Parker shall file a response on or before June 17, 2020. Redapt may file a reply in

 3          support of the request for a preliminary injunction on or before June 19, 2020.

 4          (6) Unless extended by the Court, this TRO expires fourteen days from entry.

 5          Dated this 11th day of June, 2020.

 6                                                  A
                                                 ________________________________
                                                 JAMES L. ROBART
 7                                               United States District Judge

 8

 9   Recommended for Entry
     this 11th day of June, 2020.
10

11   A
     J. Richard Creatura
12
     United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 14
